DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #16/989,878 and response filed on 15 November 2021.

Election/Restrictions
Applicant’s election of claims 1-20 in the reply filed on 11/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12, 14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US Patent 5,419,540 issued to Teafatiller.
Regarding Claims 11-12, Teafatiller clearly anticipates the method steps, as seen in at least the figures.
Regarding Claim 14, Teafatiller clearly anticipates the limitations in claim 14, see at least the figures.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,419,540 issued to Teafatiller in view of US Patent 9,372,041 issued to Geissele.
Regarding Claim 1, Teafatiller discloses a firearm maintenance aid comprising:
a firearm vise (fig.1) having
first and second jaws (fig.1),
a threaded rod connecting first and second jaws (fig.1), and
at least two jaw pin holes in each jaw (figs. 1-2),
wherein each of the at least two jaw pin holes in the first jaw align with each of the at least two jaw pin holes in the second jaw (at least column 1 lines 59-61), and
wherein the at least two jaw pin holes of at least one of the first or second jaw extend from an outer surface through to an inner surface of the at least one of the first or second jaw (figs. 1-2);
a firearm support device having an elongate member (fig.1, 6), the elongate member including:
a clamping portion structured and configured to be clamped between the first and second jaws of the firearm vise (fig.1), the clamping portion including two parallel clamping faces on opposite sides of the clamping portion (fig.1), the clamping portion defining a plurality of vise pin holes (fig.1);
wherein the at least two jaw pin holes in each jaw align with at least two of the plurality of vise pin holes (figs. 1-2); and
at least two vise pins connecting the first jaw, elongate member, and second jaw by concurrently passing through the aligned jaw pin holes of the first jaw, clamping portion, and second jaw (fig.1).
Teafatiller fails to specifically disclose that the firearm support device comprises a generally cylindrical shaft.

It would have been obvious to one having ordinary skill, taking the combined teachings of Teafatiller and Geissele, and utilize the tool of Geissele in the vice of Teafatiller, with the vice pin holes in the clamping face (206 of Geissele) as disclosed by Teafatiller for the advantage of positioning the working piece at the desired angle and position for a user.
Regarding Claims 2-3, please see Teafatiller figs. 1-2.
Regarding Claims 9-10, the combination of Teafatiller and Geissele disclose the device of claim 1 wherein the clamping portion is located at a first end of the elongate member (Geissele 206), the supporting portion is located at a second end of the elongate member (Geissele 200) and further including a plurality of splines at a barrel end (Geissele 192), the supporting portion of the firearm support device is aligned with a long axis of the elongate member (Geissele figure 4).

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,419,540 issued to Teafatiller in view of CN 203956763 to Wang.
Regarding Claims 15-19, Teafatiller discloses the firearm maintenance aid of claim 14, but fails to specifically disclose a plurality of guide bars, clamp base, ball joint, cam latch, and table mount base as claimed.
However, Wang teaches a vise clamp with a handle connected to a screw head (as does Teafatiller, see figures), a plurality of guide bars parallel to and on opposing sides of the threaded rod (fig.2, rods 7); a clamp base attached to first and second jaws having a threaded cavity for receiving the threaded rod (fig.1); a vise base with a housing and ball joint and stem (fig.1, 9), and locking mechanism (cam latch) for securing the ball in predetermined positions (11/13/14/12); and a vise base having a table mount for securing the vise to a flat surface (fig.1, 8).
Wang teaches well-known features used in vise clamps (see figures and Abstract).  It would have been obvious to one having ordinary skill to utilize the teachings of Wang for the vise clamp of Teafatiller as merely an engineering design choice to use any style of vise clamp a user desires.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,419,540 issued to Teafatiller in view of US Patent Application Publication 2009/0273132 to Parks et al (Parks).
Regarding Claim 20, Teafatiller discloses the aid of claim 14 but fails to specifically disclose the reversible jaw insert as claimed.
However, Parks teaches a vise with a removable and reversible jaw plate insert with a recess along a long edge (fig.2, 82).
.

Allowable Subject Matter
Claims 4-8, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN COOPER/Primary Examiner, Art Unit 3641